Case 1:20-cr-00073-TFM-B Document 71 Filed 04/13/21 Page 1 of 3                     PageID #: 465




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION



   UNITED STATES OF AMERICA,                      *
                                                  *
                   VS.                            *   CRIMINAL NO. CR-20-00073-TFM
                                                  *
   TIA DEYON PUGH,                                *
                                                  *
                   Defendant.                     *


               REPLY TO GOVERNMENT’S SUPPLEMENTAL RESPONSE

            COMES NOW the Defendant, TIA DEYON PUGH, by and through undersigned

   counsel, and files her Reply to the Government’s Supplemental Response to Pugh’s

   Motion to Dismiss.

            The government suggests in its supplemental filing that the district court’s

   decision in United States v. Rupert No. 20-CR-104 (NEB/TNL), 2021 WL 942101, at *1

   (D. Minn. Mar. 12, 2021), is relevant to Ms. Pugh’s overbreadth challenge. ECF 70,

   Government’s Supplemental Response. To the contrary, Rupert does not offer

   meaningful guidance with respect to the issues Ms. Pugh has raised.

            First, Rupert simply restates the Eighth Circuit’s holding from United States v.

   Mechanic, 454 F.2d 849, 852 (8th Cir. 1971), that “Section 231(a)(3)[] applies ‘only to

   violent physical acts,’ not to speech.” Rupert, 2021 WL 942101, at *9. However, in the

   intervening fifty years since Mechanic was decided, the Supreme Court’s jurisprudence

   with respect to First Amendment expressive activity, facial vagueness challenges, and the

   judicial rewriting of statutes have superseded Mechanic’s holding. See ECF 68, Reply at

   30-31.
Case 1:20-cr-00073-TFM-B Document 71 Filed 04/13/21 Page 2 of 3                      PageID #: 466




          Second, the theory that § 231(a)(3) applies narrowly to prohibit application to all

   nonviolent acts is not supported by the plain, undefined terms of the statute: “any act to

   obstruct, impede, interfere.” While Congress demonstrated an intention to require force

   or violence as an element of 18 U.S.C. § 111(a), which uses the term “forcibly” to

   preface the acts “assaults, resists, opposes, impedes, intimidates, or interferes with,” §

   231(a)(3) does not similarly require that a person “forcibly” obstructs, impedes, or

   interferes with a state official. While § 111(a) was meant to apply only to forcible acts, §

   231(a)(3) was intended to apply to the full range of expressive activity: “any act.”

   Rupert’s cursory recitation from Mechanic that § 231(a)(3) applies “only to violent

   physical acts” fails to consider the statute’s plain terms and congressional inclusion of

   force when it is intended.

          Third, the judge in Rupert did not face or address the array of constitutional

   challenges, supported by extensive evidence from the legislative history, which this Court

   has before it. In light of Ms. Pugh’s arguments, this Court should be providing de novo

   review of legal questions with no controlling, or even persuasive, contrary authority:

   “Constitutional rights are not defined by inferences from opinions which did not address

   the question at issue.” Texas v. Cobb, 532 U.S. 162, 169 (2001).

           Fourth, the opinion of the district court in Rupert accepted the Report and

   Recommendation of a magistrate court. See United States v. Rupert, No. 20-CR-104

   (NEB/TNL), 2021 WL 50440, at *1 (D. Minn. Jan. 6, 2021) (Report and

   Recommendation). Notably, the defendant raised no opposition to the magistrate court’s

   recommendation to deny the vagueness and overbreadth challenges. See No. 20-CR-104

   (NEB/TNL), ECF 77 (Jan. 29, 2021) (objecting only to unrelated denial of suppression
Case 1:20-cr-00073-TFM-B Document 71 Filed 04/13/21 Page 3 of 3                        PageID #: 467




   motion). Accordingly, the district court in Rupert merely accepted the lower court’s

   uncontested recommendation with respect to overbreadth and vagueness.

           Finally, the defendant in Rupert ultimately pleaded guilty, not to civil disorder

   under § 231(a)(3), but rather to aiding and abetting commercial arson under 18 U.S.C. §

   844(i). Illinois Man Pleads Guilty To Arson Of Minneapolis Cell Phone Store,

   Department of Justice – United States Attorney’s Office, Apr. 7, 2021,

   https://www.justice.gov/usao-mn/pr/illinois-man-pleads-guilty-arson-minneapolis-cell-

   phone-store. The defendant’s conduct was ultimately covered by federal law, and the

   civil disorder statute was unnecessary to hold the defendant accountable. Any dispute

   regarding the validity of § 231(a)(3) became moot with the plea to the other count.

           Respectfully submitted on April 13, 2021.


                                                   s/GORDON ARMSTRONG
                                                   Gordon G. Armstrong, III
                                                   Attorney at Law
                                                   P.O. Box 1464
                                                   Mobile, Alabama 36633
                                                   Telephone: 251-434-6428
                                                   gga3@arserv.com



                                     CERTIFICATE OF SERVICE

            I certify that on this 13th day of April, 2021, I electronically filed the foregoing
   with the Clerk of the Court using CM/ECF system which will send notification of such
   filing to:

   Christopher Bodner, Esq.
   United States Attorney’s Office
   63 N. Royal Street, Suite 600
   Mobile, AL. 36601

                                                   s/GORDON ARMSTRONG
                                                   Gordon G. Armstrong, III
